Citation Nr: 0317701	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bone deterioration, 
muscle wasting and nerve damage as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for bone deterioration, muscle 
wasting and nerve damage as a result of exposure to ionizing 
radiation had not been received, and denied the veteran's 
claim for this benefit.  The veteran filed a timely appeal to 
this adverse determination.

When this matter was previously before the Board in August 
2001, the Board determined that new and material evidence had 
been received, and reopened the veteran's claim for service 
connection for bone deterioration, muscle wasting and nerve 
damage as a result of exposure to ionizing radiation.  The 
veteran's service connection claim was then remanded to the 
RO for further development, which has been accomplished.  The 
case is again before the Board for appellate consideration.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence, if any, will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the Board's August 2001 remand, the Board requested that 
the RO ensure that all notification and documentation 
requirements of the VCAA are met.  A review of the claims 
folder in this case reveals that the veteran has not yet been 
provided with appropriate notice under the VCAA, including 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the his claim and 
which evidence, if any, the veteran is expected to obtain and 
submit versus which evidence, if any, will be retrieved by 
VA.  Further, the veteran must be apprised of the applicable 
time periods for the submission of evidence.  See Disabled 
American Veterans, et. al.  v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As such, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).

Accordingly, this case is REMANDED for the following:

The RO should review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what 
evidence is required to substantiate his 
claim, what evidence, if any, the veteran 
is to submit, and what evidence, if any, 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter by the RO, must also comply 
with the holding of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (Fed. Cir. May 1, 2003) 
(veteran is to be afforded one year from 
VCAA notice to submit additional 
evidence).  Thereafter, if any benefit 
sought on appeal remains denied, the case 
should be returned to the Board for 
appellate consideration.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




